Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made as of
August 3, 2020 and will become effective as of 12:00 AM Midnight on August 20,
2020 (the “Effective Date”), by and between Domino’s Pizza LLC, a Michigan
limited liability company (the “Company”), on the one hand, and Stuart A. Levy
(the “Executive”), on the other hand.

RECITALS

 

  1.

The Executive is currently employed by the Company as its Executive Vice
President, Supply Chain Services pursuant to the terms of the Employment
Agreement dated December 21, 2018.

 

  2.

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to employ the Executive in a new role as its Executive Vice President,
Chief Financial Officer, and Executive wishes to accept such new role and terms
of his employment.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1.

Employment. Subject to the terms and conditions set forth in this Agreement, the
Company offers and the Executive accepts employment hereunder effective as of
the Effective Date.

 

  2.

Term. This Agreement shall commence on the Effective Date and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof (the term of this Agreement, the “Term”).

 

  3.

Capacity and Performance.

3.1 Offices. During the Term, the Executive shall serve the Company as its
Executive Vice President, Chief Financial Officer. The Executive shall have such
other powers, duties and responsibilities consistent with the Executive’s
position as Executive Vice President, Chief Financial Officer as may from time
to time be prescribed by the Chief Executive Officer of the Company (the “CEO”).

3.2 Performance. During the Term, the Executive shall be employed by the Company
on a full-time basis and shall perform and discharge, faithfully, diligently and
to the best of his/her ability, his/her duties and responsibilities hereunder.
During the Term, the Executive shall devote his/her full business time
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to



--------------------------------------------------------------------------------

the discharge of his/her duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental, political, charitable or academic position during
the Term, except for such directorships or other positions which he/she
currently holds and has disclosed to the CEO on Exhibit A hereof and except as
otherwise may be approved in advance by the CEO.

 

  4.

Compensation and Benefits. During the Term, as compensation for all services
performed by the Executive under this Agreement and subject to performance of
the Executive’s duties and obligations to the Company and its Affiliates,
pursuant to this Agreement or otherwise, the Executive shall receive the
following:

4.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary at the rate of Four Hundred and Seventy Five Thousand Dollars ($475,000)
per year, payable in accordance with the payroll practices of the Company for
its executives and subject to such increases as the Board of Directors of the
Company or the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company (the “Board”) in its sole discretion may
determine from time to time (the “Base Salary”).

4.2 Bonus Compensation. During the Term, the Executive shall participate in the
Company’s Senior Executive Annual Incentive Plan or such other annual bonus plan
maintained by the Company for its executives, as it may be amended from time to
time pursuant to the terms thereof (the “Plan”) and shall be eligible for annual
bonus awards thereunder (each annual bonus award, a “Bonus”). For purposes of
the Plan, the Executive shall be eligible for a Bonus, and the Executive’s
specified percentage (the “Specified Percentage”) for such Bonus shall initially
be one hundred percent (100%) of Base Salary and shall thereafter be established
annually by the Board of Directors (the “Board”) or, if the Board delegates the
Specified Percentage determination process to a Committee of the Board, by such
Committee. In the event the Board or Committee does not approve the Executive’s
Specified Percentage within ninety (90) days of the beginning of a fiscal year,
such Specified Percentage shall be the same as the immediately preceding year.
Whenever any Bonus payable to the Executive is stated in this Agreement to be
prorated for any period of service less than a full year, such Bonus shall be
prorated by multiplying (x) the amount of the Bonus otherwise earned and payable
for the applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be three hundred and sixty five
(365) and the numerator of which shall be the number of days during the
applicable fiscal year for which the Executive was employed by the Company as
its Executive Vice President, Chief Financial Officer. The Executive agrees and
understands that any prorated Bonus payments will be made only after
determination of the achievement of the applicable Performance Measures (as
defined in the Plan or other performance objectives associated with the Bonus)
by the Board or the Compensation Committee in accordance with the terms of the
Plan.

 

-2-



--------------------------------------------------------------------------------

Any compensation paid to the Executive as a Bonus shall be in addition to the
Base Salary.

4.3 Paid Time Off (PTO). During the Term, the Executive shall be entitled to
four (4) weeks of vacation per calendar year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive may not accumulate or carry over
from one (1) calendar year to another any unused, accrued vacation time. The
Executive shall not be entitled to compensation for vacation time not taken. In
addition, the Executive shall be entitled to five (5) days of emergency/medical
PTO per calendar year.

4.4 Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally (except to the extent such plans are in a category of
benefit otherwise provided the Executive hereunder). Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable policies of the Company. The Company may alter, modify, add to or
delete any aspects of its employee benefit plans at any time as the Board, in
its sole judgment, determines to be appropriate. Additionally, the Executive
shall receive a standard relocation package at the beginning of the Executive’s
employment for relocation of Executive to the Ann Arbor, Michigan area, in
accordance with the Company’s policies in relation to its executive officers.

4.5 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his/her duties and
responsibilities hereunder, subject to (i) any expense policy of the Company set
by the Board from time to time, including without limitation any portion thereof
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder (“Section 409A”), and
(ii) such reasonable substantiation and documentation requirements as may be
specified by the Board or the CEO from time to time.

4.6 Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two (2) nor more than
four (4) airline clubs, provided that such club memberships serve a direct
business purpose and subject to such reasonable substantiation and documentation
requirements as to cost and purpose as may be specified by the Company from time
to time.

 

-3-



--------------------------------------------------------------------------------

4.7 Physicals. During the Term, the Company shall annually pay for or reimburse
the Executive for the cost of a physical examination and health evaluation
performed by a licensed medical doctor, subject to such reasonable
substantiation and documentation requirements as to cost as may be specified by
the Board or the Company from time to time.

 

  5.

Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall continue until terminated under the circumstances described in
this Section 5. All references herein to termination of employment, separation
from service and similar or correlative terms, insofar as they are relevant to
the payment of any benefit that could constitute nonqualified deferred
compensation subject to Section 409A, shall be construed to require a
“separation from service” within the meaning of Section 409A (after giving
effect to the presumptions contained therein), and the Company and the Executive
shall use reasonable efforts to take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that any such
termination constitutes a “separation from service” as so defined.

5.1 Retirement or Death. In the event of the Executive’s retirement or death
during the Term, the Executive’s employment hereunder shall immediately and
automatically terminate. In the event of the Executive’s retirement after the
age of 65 with the prior consent of the Board or death during the Term, the
Company shall pay to the Executive (or in the case of death, the Executive’s
designated beneficiary (or, if no beneficiary has been designated by the
Executive, to Executive’s estate) within thirty (30) days following death (or at
such earlier time as may be required by applicable law), any Base Salary earned
but unpaid through the date of such retirement or death, and any Bonus for the
fiscal year preceding the year in which such retirement or death occurs that was
earned but has not yet been paid and, at the times the Company pays its
executives bonuses in accordance with its general payroll policies, but no later
than two and one half (21⁄2) months following the fiscal year in which earned,
an amount equal to that portion of any Bonus earned but unpaid during the fiscal
year of such retirement or death (prorated in accordance with Section 4.2).

5.2 Disability.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his/her employment hereunder through any illness, injury, accident or condition
of either a physical or psychological nature and, as a result, is unable to
perform substantially all of his/her duties and responsibilities hereunder for
an aggregate of one hundred twenty (120) days during any period of three hundred
sixty-five (365) consecutive calendar days; provided, that if the Executive
incurs a leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less

 

-4-



--------------------------------------------------------------------------------

than six (6) months, the Executive, unless he/she earlier returns to service (at
a level of service inconsistent with a separation from service under
Section 409A) or his/her employment is earlier terminated, shall in all events
be deemed to have separated from service not later than by the end of the
twenty- ninth (29th) month, commencing with the commencement of such leave of
absence.

5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans and applicable law, until the Executive becomes disabled within
the meaning of Section 409A or until the termination of his/her employment,
whichever shall first occur. Upon becoming so disabled, or upon such
termination, whichever shall first occur, the Company shall promptly and in all
events within thirty (30) days (or at such earlier time as may be required by
applicable law), pay to the Executive any Base Salary earned but unpaid through
the date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility or termination that was earned but
unpaid. At the times the Company pays its executives bonuses generally, but no
later than two and one half (2 1⁄2) months after the end of the fiscal year in
which the Bonus is earned, the Company shall pay the Executive an amount equal
to that portion of any Bonus earned but unpaid during the fiscal year of such
eligibility or termination (prorated in accordance with Section 4.2). During the
eighteen (18)-month period from the date of such disability (as determined under
Section 409A), the Company shall pay the Executive, at its regular pay periods,
an amount equal to the difference between the Base Salary and the amounts of any
disability income benefits that the Executive receives in respect of such
period.

5.2.3 Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans
and applicable law, until the termination of his/her employment. During the
eighteen (18)-month period from the date of disability (as determined under
Section 409A) or termination, whichever shall first occur, the Company shall
contribute to the cost of the Executive’s participation in group medical plans
of the Company, provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

 

-5-



--------------------------------------------------------------------------------

5.2.4 If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his/her duties and responsibilities hereunder, or for purposes of
Section 409A, the Executive may, and at the request of the Company shall, submit
to a medical examination by a physician selected by the Company to whom the
Executive or his/her duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Board’s determination of the issue shall be
binding on the Executive.

5.3 By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) the Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of his/her duties to the Company or any of its Affiliates and
the continuation of such failure or negligence for a period of ten (10) days
after notice to the Executive; (ii) the Executive’s willful failure to perform
(other than by reason of disability) any lawful and reasonable directive of the
CEO; (iii) the commission of fraud, embezzlement or theft by the Executive with
respect to the Company or any of its Affiliates; or (iv) the conviction of the
Executive of, or plea by the Executive of nolo contendere to, any felony or any
other crime involving dishonesty or moral turpitude. Anything to the contrary in
this Agreement notwithstanding, upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company and its Affiliates shall
have no further obligation or liability to the Executive hereunder, other than
for Base Salary earned but unpaid through the date of termination. Without
limiting the generality of the foregoing, the Executive shall not be entitled to
receive any Bonus amounts which have not been paid prior to the date of
termination.

5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof (or at such earlier time as may be required by applicable
law), any Base Salary earned but unpaid through the date of termination, plus
(ii) severance payments for a period to end twelve (12) months after the
termination date (the “Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal to six (6) times the Executive’s monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid in accordance with the Company’s then current
payroll practices (currently biweekly payments) over the

 

-6-



--------------------------------------------------------------------------------

next six (6) months through the date that is twelve (12) months from the date of
termination, each such payment in an amount equal to the Base Salary in effect
at the time of such termination dependent on payroll practices of the Company
(i.e., 1/12th of the Base Salary, 1/24th of the Base Salary, 1/26th of Base
Salary, etc.), plus (iii) promptly following termination and in all events
within thirty (30) days thereof, any unpaid portion of any Bonus for the fiscal
year preceding the year in which such termination occurs that was earned but has
not been paid, plus (iv) at the times the Company pays its executives bonuses
generally, but no later than two and one half (2 1⁄2) months after the end of
the fiscal year in which the Bonus is earned, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such termination (prorated
in accordance with Section 4.2), plus (v) vested, outstanding equity grants
under the Stock Plan, in accordance with the terms thereof and any applicable
award agreements.

5.5 By the Executive for Good Reason. The Executive may terminate his/her
employment hereunder for Good Reason, provided that (a) the Executive provides
written notice to the Company, setting forth in reasonable detail the nature of
the condition giving rise to Good Reason, within ninety (90) days after the
initial existence of such condition, (b) the condition remains uncured by the
Company for a period of thirty (30) days following such notice and (c) the
Executive terminates his/her employment, if at all, not later than thirty
(30) days after the expiration of such cure period. The following shall
constitute “Good Reason” for termination by the Executive: (i) any material
diminution in the nature and scope of the Executive’s responsibilities, duties,
authority or title or a change to his reporting structure so that he is no
longer reporting to the Company’s chief executive; (ii) material failure of the
Company to provide the Executive the Base Salary and benefits in accordance with
the terms of Section 4 hereof; or (iii) relocation of the Executive’s office to
a location outside a fifty (50)-mile radius of the Company’s current
headquarters in Ann Arbor, Michigan. In the event of termination in accordance
with this Section 5.5, then the Company shall pay the Executive the amounts
specified in Section 5.4.

5.6 By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon ninety (90) days’ written notice to the
Company. In the event of termination of the Executive’s employment pursuant to
this Section 5.6, the CEO or the Board may elect to waive the period of notice
or any portion thereof. The Company will pay the Executive the Base Salary for
the notice period, except to the extent that the notice period is waived by the
Board. Upon the giving of notice of termination of the Executive’s employment
hereunder pursuant to this Section 5.6, the Company and its Affiliates shall
have no further obligation or liability to the Executive, other than (i) payment
to the Executive of the Base Salary for the period (or portion of such period)
indicated above, (ii) continuation of the provision of the benefits set forth in
Section 4.4 for the period (or portion of such period) indicated above, and
(iii) any unpaid portion of any Bonus for the fiscal year preceding the year in
which such termination occurs that was

 

-7-



--------------------------------------------------------------------------------

earned but has not been paid. The payments made under subsections (i) and (iii)
hereof shall be made promptly following termination and in all events within
thirty (30) days thereof (or at such earlier time as may be required by
applicable law).

5.7 Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
then such employment shall be at will.

5.8 Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.8, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid, with interest at the applicable federal rate determined under Code
Section 7872(f)(2)(A), in a lump sum at the conclusion of such six (6)-month
period.

 

  6.

Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of any termination of the Executive’s employment pursuant to
Section 5 of this Agreement.

6.1 Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section

6.1 is intended or shall be construed to affect the rights and obligations of
the Company or its Affiliates, on the one hand, and the Executive, on the other,
with respect to the Stock Plan or any other equity plan or award agreements
thereunder or any other agreements to the extent said rights or obligations
therein survive termination of employment.

6.2 Termination of Benefits. If the Executive’s employment is terminated by the
Company without Cause, or if the Executive terminates employment with the
Company for Good Reason, and provided that Executive elects continuation of
health coverage pursuant to Section 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), the Company shall pay the
Executive or pay directly to the COBRA administrator, at the election of the
Company, an amount equal to the monthly COBRA premiums for the Severance Term;
provided, however, that such payments will cease upon the Executive’s
entitlement to other health insurance without charge. Except for medical
insurance coverage continued pursuant to Section 6.2 hereof, all other benefits
shall terminate pursuant to the terms of the applicable benefit plans based on
the date of termination of the Executive’s

 

-8-



--------------------------------------------------------------------------------

employment without regard to any continuation of Base Salary or other payments
to the Executive following termination of employment. Notwithstanding the
foregoing, in the event that the Company’s payment or reimbursement under this
Section 6.2 would subject the Executive or the Company to any tax or penalty
under the Patient Protection and Affordable Care Act (as amended from time to
time, the “ACA”) or Section 105(h) of the Internal Revenue Code of 1986, as
amended (“Section 105(h)”), or applicable regulations or guidance issued under
the ACA or Section 105(h), the Executive and the Company agree to work together
in good faith, consistent with the requirements for compliance with or exemption
from Section 409A, to restructure such benefit.

6.3 Survival of Certain Provisions; Release of Claims. Provisions of this
Agreement shall survive any termination of employment if so provided herein or
if necessary or desirable fully to accomplish the purpose of other surviving
provisions, including, without limitation, the obligations of the Executive
under Sections 7 and 8 hereof. The obligation of the Company to make payments to
or on behalf of the Executive under Section 5.2, 5.4, 5.5 or 6.2 hereof (other
than any Base Salary that is earned but unpaid through the date of termination)
is expressly conditioned upon

(a) the Executive’s continued full performance of his/her obligations under
Sections 7 and 8 hereof and (b) the Executive’s execution of a timely and
effective general release of claims in a form provided by the Company at the
time of termination, which general release of claims must become effective, if
at all, within sixty (60) days following termination of the Executive’s
employment. The Executive recognizes that, except as expressly provided in
Section 5.2, 5.4, 5.5 or 6.2, no compensation or benefits are earned after
termination of employment.

 

  7.

Confidential Information; Intellectual Property.

7.1 Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive has developed and will continue to
develop Confidential Information for the Company and its Affiliates and that the
Executive has learned and will continue to learn of Confidential Information
during the course of his/her employment. The Executive will comply with the
policies and procedures of the Company and its Affiliates for protecting
Confidential Information and shall never use or disclose to any Person (except
as required by applicable law or for the proper performance of his/her duties
and responsibilities to the Company) any Confidential Information obtained by
the Executive incident to his/her employment or other association with the
Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after employment terminates, regardless of
the reason for such termination. For the avoidance of doubt, (a) nothing
contained in this Agreement limits, restricts or in any other way affects the
Executive’s communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity,

 

-9-



--------------------------------------------------------------------------------

concerning matters relevant to such governmental agency or entity and (b) the
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for disclosing a trade secret (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed under seal in a
lawsuit or other proceeding; provided, however, that notwithstanding this
immunity from liability, the Executive may be held liable if he/she unlawfully
accesses trade secrets by unauthorized means.

7.2 Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company or any of its Affiliates and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board,
the CEO or the Board’s other designee may specify, all Documents then in the
Executive’s possession or control.

7.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive shall execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company or
its Affiliates to assign the Intellectual Property to the Company (or as
otherwise directed by the Company) and to permit the Company and its Affiliates
to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company or any of its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates during his/her employment with the Company
shall be considered “work made for hire” and will, upon creation, be owned
exclusively by the Company.

 

  8.

Restricted Activities.

8.1 Agreement Not to Compete With the Company. During the Executive’s employment
hereunder and for a period of twenty four (24) months following the date of
termination thereof (the “Non-Competition Period”), the Executive will not,
directly or indirectly, own, manage, operate, control or participate in any
manner in the ownership, management, operation or control of, or be connected as
an officer, employee, partner, director, principal, member, manager, consultant,
agent or otherwise with, or have any financial interest in, or aid or assist
anyone else in the

 

-10-



--------------------------------------------------------------------------------

conduct of, any business, venture or activity which in any material respect
competes with the following enumerated business activities to the extent then
being conducted or being planned to be conducted by the Company or its
Affiliates or being conducted or known by the Executive to being planned to be
conducted by the Company or by any of its Affiliates, at or prior to the date on
which the Executive’s employment under this Agreement is terminated (the “Date
of Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as: (i) any company or
other entity engaged as a “quick service restaurant” (“QSR”) which offers pizza
for sale; (ii) any “quick service restaurant” which is then contemplating
entering into the pizza business or adding pizza to its menu; (iii) any entity
which at the time of Executive’s termination of employment with the Company,
offers, as a primary product or service, products or services then being offered
by the Company or which the Company is actively contemplating offering,
provided, however, that the prohibition set forth in this Subsection (iii) shall
not apply to fine or casual dining restaurants with less than five percent (5%)
of revenue attributable to delivery of food; and (iv) any entity under common
control with an entity included in (i), (ii) or (iii), above. Notwithstanding
the foregoing, ownership of not more than five percent (5%) of any class of
equity security of any publicly traded corporation shall not, of itself,
constitute a violation of this Section 8.1.

8.2 Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non-Competition Period the Executive will not,
directly or indirectly, (i) recruit or hire or otherwise seek to induce any
employees of the Company or any of the Company’s Affiliates to terminate his/her
employment or violate any agreement with or duty to the Company or any of the
Company’s Affiliates; or (ii) solicit or encourage any franchisee or vendor of
the Company or of any of the Company’s Affiliates to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

8.3 Agreement Not to Disparage. The Executive agrees that, during employment and
at all times thereafter, he/she will not disparage or criticize the Company, its
Affiliates, their business, their management or their products or services, and
he/she will not otherwise do or say anything that could disrupt the good morale
of employees of the Company or any of its Affiliates or harm the interests or
reputation of the Company or any of its Affiliates, but may provide truthful,
non-Confidential Information in response to any statement made by the Executive
Leadership of the Company with respect to the Executive that he reasonably
believes to be disparaging.

 

-11-



--------------------------------------------------------------------------------

  9.

Enforcement of Covenants. The Executive acknowledges that he/she has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon his/her pursuant to Sections 7
and 8 hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he/she to breach any of the covenants or agreements contained in Sections 7
or 8 hereof, the damage to the Company and its Affiliates could be irreparable.
The Executive, therefore, agrees that the Company and its Affiliates, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants or agreements, without having to post bond.
The parties further agree that in the event that any provision of Section 7 or 8
hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of it being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

  10.

Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his/her obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants or
other obligations that would affect the performance of his/her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Affiliates any proprietary information of a third party without such
party’s consent.

 

  11.

Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1 Affiliates. “Affiliates” shall mean Domino’s Pizza, Inc., Domino’s, Inc.
and all other persons and entities controlling, controlled by or under common
control with the Company, where control may be by management authority or equity
interest.

11.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by the
public. Confidential Information includes without limitation such information
relating to (i) the products and services sold or offered by the Company or any
of its Affiliates (including without limitation recipes, production processes
and heating technology), (ii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iii) the
identity of the suppliers of the Company and its Affiliates, and (iv) the people
and organizations with whom the Company or any of its Affiliates have business
relationships and those relationships.

 

-12-



--------------------------------------------------------------------------------

Confidential Information also includes information that the Company or any of
its Affiliates have received belonging to others with any understanding, express
or implied, that it would not be disclosed.

11.3 ERISA. “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended, or any successor statute, and the rules and regulations
thereunder, and, in the case of any referenced section thereof, any successor
section thereto, collectively and as from time to time amended and in effect.

11.4 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates or that
result from any work performed by the Executive for the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

11.5 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

 

  12.

Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

 

  13.

Miscellaneous.

13.1 Assignment. Neither the Company nor the Executive may assign this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other; provided, however, that the Company may assign its
rights and obligations under this Agreement without the consent of the Executive
in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person, in which
event such other Person shall be deemed the “Company” hereunder, as applicable,
for all purposes of this Agreement; provided, further, that nothing contained
herein shall be construed to place any limitation or

 

-13-



--------------------------------------------------------------------------------

restriction on the transfer of the Company’s common stock in addition to any
restrictions set forth in any stockholder agreement applicable to the holders of
such shares. This Agreement shall inure to the benefit of and be binding upon
the Company and the Executive, and their respective successors, executors,
administrators, representatives, heirs and permitted assigns.

13.2 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

13.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Stuart A. Levy, at his most recent address on file with the Company, and (ii) in
the case of the Company, to the attention of CEO, at 30 Frank Lloyd Wright
Drive, Ann Arbor, Michigan 48106, or to such other address as either party may
specify by notice to the other actually received.

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the terms and conditions of the Executive’s
employment.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

-14-



--------------------------------------------------------------------------------

13.8 Consent to Jurisdiction. Each of the Company and the Executive evidenced by
the execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he/she is not subject personally to
the jurisdiction of the above-named courts, that its or his/her property is
exempt or immune from attachment or execution, that any such proceeding brought
in the above-named courts is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each of the Company and
the Executive hereby consents to service of process in any such proceeding in
any manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.4 hereof is reasonably calculated to give actual notice.

[Signature page immediately follows.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:     DOMINO’S PIZZA LLC Date:  

August 3, 2020

    By:  

/s/ Richard Allison

      Name: Richard Allison       Title: Chief Executive Officer

 

THE EXECUTIVE:     Date:  

August 3, 2020

   

/s/ Stuart A. Levy

      Name: Stuart A. Levy

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

(None, unless additional information is set forth below.)

 

-17-